YEGAN, J.
I respectfully dissent. I agree with the seasoned and experienced workers’ compensation judge, the Honorable Robert A. Ebenstein, whose report on reconsideration was adopted and incorporated unanimously by the Workers’ Compensation Appeals Board (Board). The workers’ compensation judge and the Board concluded that the 10 percent penalty attached to the vocational rehabilitation maintenance allowance (VRMA) and the permanent disability advances (PDA), but did not attach to the permanent disability (PD) award. The majority opine to the contrary, thereby increasing the penalty from $1,710 to $10,226.70.
“The board’s interpretation of statutes involving the workers’ compensation laws are ‘entitled to significant respect upon judicial review.’ [Citations.]” (Avalon Bay Foods v. Workers’ Comp. Appeals Bd. (1998) 18 Cal.4th 1165, 1174 [77 Cal.Rptr.2d 552, 959 P.2d 1228].) The reason for this rule seems obvious. Workers’ compensation law is a special field and those who have been selected to administer it on a daily basis have developed an expertise and an insight into how the statutory components fit into the mosaic of this special field. Here, I would give “significant respect” to the Board’s interpretation of the statutory scheme. There is no question that this is a first impression case and that a 10 percent penalty should attach pursuant to Labor Code section 5814. But, upon what should the penalty attach?
Because this employee asked for and received PDA, the majority conclude that a late PDA payment results in a 10 percent penalty against all permanent disability benefits. The majority correctly state that the workers’ compensation laws, including penalty provisions, are to be liberally construed in favor of the injured worker. (Kerley v. Workmen’s Comp. App. Bd. (1971) 4 Cal.3d 223, 227 [93 Cal.Rptr. 192, 481 P.2d 200].) However, this does not mean that we construe the statutory scheme beyond its fair import. Here, the majority provide a windfall to the injured employee and impose a draconian punishment on the employee’s carrier.
*635The Board ruled: “The purpose of permanent disability is to compensate an injured employee for residual handicap and/or impairment of bodily function after recovery from the effects of an industrial injury. ... By contrast the purpose of VRMA is to assist the applicant in meeting the cost of living while he is unemployed during the rehabilitation period. In this respect it serves the identical purpose of temporary disability, wage replacement. . . . [Labor Code] Section 139.5(d)(2) specifically allows permanent disability advances ‘to provide the employee with a maintenance allowance equal to two thirds of the employee’s average weekly earnings. . . .’ It is thus clear from this plain language of the statute that the purpose of the advances was to provide applicant with wage replacement in the form of increased VRMA, not to award him of her permanent disability while in rehabilitation.”
The Board’s analysis is rooted in common sense and is in harmony with the letter and spirit of Labor Code section 139.5 subdivision (d)(2). “VRMA provides an interim source of financial support to the employee who is enrolled in rehabilitation training and whose condition is permanent and stationary. As such, it plays the same essential role in the compensation scheme as does VRTD [vocational rehabilitation temporary disability].” (Ritchie v. Workers’ Comp. Appeals Bd. (1994) 24 Cal.App.4th 1174, 1182 [29 Cal.Rptr.2d 722].) VRMA is not the same class of benefits as PD. (Id., at pp. 1179-1180.) The fact that PD benefits may be “borrowed” or “advanced” to supplement the employee’s maintenance allowance does not change the underlying nature of the VRMA benefit. The majority treat such an advance as the key to the penalty cash register. Once the hand is in the till, whatever may ultimately be in the till is fair game for penalty. The Board has determined, and I agree, that this is an unwarranted extension. In my view, the majority opinion will result in requests for PDA in every case. The reason is simple: late maintenance allowance payments will result in penalties against the entire permanent disability award. There is every incentive to ask for PDA and no incentive not to ask for PDA.
The petition of respondent Safeco Insurance Company for review by the Supreme Court was denied November 17, 1999. Kennard, 1, and Brown, J., were of the opinion that the petition should be granted.